This is an appeal from a judgment annulling a supplemental assessment, for the years 1925, 1926, 1927, and 1928, of the standing timber on a tract of land which was properly assessed and bore its just proportion of taxes for those years. The issues pertaining to the merits of the case are the same as those which were decided to-day in Delta Land  Timber Co. v. Police Jury et al. (La. Sup., No. 29983) 125 So. 585.1 In this case, however, the defendants filed a plea of prescription in bar of the action to annul the assessment, which plea was overruled by the district judge.
The plea was founded upon that part of section 12 of Act No. 170 of 1898 which allows a complainant of a supplemental assessment five days in which to appeal to the courts. The statute declares that "said delay of five days shall begin from the day of the entry by the assessors on said supplemental roll of the words appeal rejected." We doubt very much that this limitation applies to a complaint that the supplemental assessment is illegal or unauthorized, or applies to any other complaint or protest than that the amount of the assessment is excessive. However, the assessor did not, in this case, enter the words "appeal dismissed" on the supplemental roll; and the suit was brought within five days from the date of his rejection of the protest. For these reasons, and for the reasons given in Delta Land  Timber Co. v. Police Jury et al. (No. 29,983)125 So. 585, ante, p. 537.
The judgment appealed from in this case is affirmed.
1 Ante, p. 537. *Page 543